—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated December 15, 1997, which, upon an order of the same court, dated October 22, 1997, conditionally granting the defendant’s motion to dismiss the complaint pursuant to CPLR 3126, is in favor of the defendant and against the plaintiff dismissing the complaint upon the failure of the plaintiff to comply with the stated condition.
Ordered that the judgment is affirmed, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the defendant’s motion to dismiss the plaintiff’s complaint since the plaintiff willfully failed to comply with the court’s order dated October 22, 1997 (see, CPLR 3126; Frias v Fortini, 240 AD2d 467; Kubacka v Town of N. Hempstead, 240 AD2d 374). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.